Title: From Thomas Jefferson to John Langdon, 22 December 1806
From: Jefferson, Thomas
To: Langdon, John


                        
                            My dear Sir
                            
                            Washington Dec. 22. 06.
                        
                        Your letter of the 12th. is this moment put into my hands, and as it reminds me of my default in not
                            answering the former, I take up my pen to answer instanter. our prospects are great if we can preserve external &
                            internal peace. with England I firmly expect a friendly arrangement. with Spain we shall possibly have blows; but they
                            will hasten, instead of preventing, a peaceable settlement. the most instant pressure is now from among ourselves. our
                            Cataline is at the head of an armed body (we know not it’s strength) and his object is to seise N. Orleans, from thence
                            attack Mexico, place himself on the throne of Montezuma, add Louisiana to his empire, & the Western states from the
                            Alleganey if he can. I do not believe he will attain the crown; but neither am I certain the halter will get it’s due. a few days will let us see whether the Western states suppress themselves this insurrectionary enterprize, or we shall be
                            obliged to make a great national armament for it. in the end, I am satisfied it will exhibit to the world another proof
                            that the people of the US. are qualified for self government. our friends, the federalists, chuckle at all this: but in
                            justice I must add we have found some faithful among those in the West.    our session is proceeding with harmony. they have
                            great questions before them; such in my opinion as look more to the tranquil happiness & prosperity of a nation than
                            have ever before been presented to a deliberating body. God bless you and have you always in his holy keeping.
                        
                            Th: Jefferson
                            
                        
                    